                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA                              Case No. 3:18-cr-301-SI

       v.                                             OPINION AND ORDER

EMMANUEL VENEGAS-VASQUEZ,

               Defendant.


Billy J. Williams, United States Attorney, and Gregory R. Nyhus and Sarah K. Barr, Assistant
United States Attorneys, UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue,
Suite 600, Portland, Oregon 97204. Of Attorneys for the United States.

Conor Huseby, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
101 SW Main Street, Suite 1700, Portland, Oregon 97204. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       In this criminal case, the Court must decide whether a recipient of Deferred Action for

Childhood Arrivals (“DACA”), who also was paroled into the United States, may be prosecuted

for violating a federal law that prohibits an alien who is illegally or unlawfully in the United

States from possessing a firearm. Defendant Emmanuel Venegas-Vasquez (“Venegas-Vasquez”)

is charged with one count of violating 18 U.S.C. § 922(g)(5). That statute makes it unlawful for

an alien who is “illegally or unlawfully in the United States” to possess a firearm or ammunition.

Venegas-Vasquez contends that he was not illegally or unlawfully in the United States, and thus

PAGE 1 – OPINION AND ORDER
the indictment should be dismissed for failure to allege an element of the offense. Venegas-

Vasquez relies upon two facts, which the Government does not dispute. First, in January 2015,

United States Citizenship and Immigration Services (“USCIS”) granted Venegas-Vasquez

Deferred Action for Childhood Arrivals (“DACA”). Second, in 2016, USCIS “paroled”

Venegas-Vasquez into the United States, pursuant to § 212(d)(5)(A) of the Immigration and

Nationality Act (“INA”), as amended, 8 U.S.C. § 1182(a)(9)(B)(iii). Based on these facts,

Venegas-Vasquez argues that he was not illegally or unlawfully in the United States at the time

the indictment alleges he was in possession of two firearms, May 26, 2018. The Government

responds by arguing that Venegas-Vasquez did not have legal or lawful status in the United

States and that is all that is required under that element of § 922(g)(5). The Court concludes that

§ 922(g)(5)(A) is grievously ambiguous regarding whether the phrase “illegally or unlawfully in

the United States” refers to either presence or status. Because this element defines the conduct

that constitutes a crime, under the rule of lenity Venegas-Vasquez may not be prosecuted for this

offense. Accordingly, the Court grants Defendant’s motion to dismiss.

                                        BACKGROUND

       Venegas-Vasquez is an alien citizen of Mexico. It is not disputed that Venegas-Vasquez

unlawfully entered the United States as a child in 2001. Immigrations and Customs Enforcement

(“ICE”) records show that Venegas-Vasquez has applied for neither citizenship nor residence in

the United States.

       In September 2014, Venegas-Vasquez applied to USCIS under the DACA program. On

January 22, 2015, USCIS granted Venegas-Vasquez DACA, and renewed his DACA in

January 2018. In January 2015, the USCIS also provided Venegas-Vasquez with an employment

authorization card, allowing him to work in the United States. In February 2015, the Social

Security Administration issued a social security number to Venegas-Vasquez. In addition, in
PAGE 2 – OPINION AND ORDER
March 2016, Venegas-Vasquez applied for permission to travel to Mexico to visit his family.

USCIS authorized Venegas-Vasquez for parole back into the United States under § 212(d)(5) of

the INA, and Venegas-Vasquez was paroled back into the United States in 2016. ECF 16-10.1

       On May 26, 2017, police officers responded to two calls, one from Venegas-Vasquez’

neighbor, who reported hearing gunfire, and another from Venegas-Vasquez’ wife. Police

arrived and took Venegas-Vasquez into custody. With Venegas-Vasquez’ consent, the police

searched his truck and found a loaded 9mm handgun and a loaded AK-47 style assault rifle. On

February 4, 2018, a federal grand jury indicted Venegas-Vasquez for one count of violating 18

U.S.C. § 922(g)(5).

                                          STANDARDS

       Rule 12(b)(3)(B)(v) of the Federal Rules of Criminal Procedure “allows a defendant to

file a pretrial motion to dismiss an indictment for failure to state an offense if the motion can be

determined without a trial on the merits.” United States v. Kelly, 874 F.3d 1037, 1046 (9th

Cir. 2017). A pretrial motion to dismiss is appropriate if the motion involves a question of law as

opposed to a question of fact. Id. In determining whether an indictment charges a cognizable

offense, the Court is bound by the four corners of the indictment, must accept the truth of the

allegations in the indictment, and cannot consider evidence that does not appear on the face of

the indictment. United States v. Lyle, 742 F.3d 434, 436 (9th Cir. 2014). The question of law at

issue in this pretrial motion is the meaning of the phrase “illegally or unlawfully in the United

States” in 18 U.S.C. § 922(g)(5)(A).




       1
         In this context, “parole” means an administrative practice by which USCIS grants an
alien “permission to return to the United States.” Hassan v. Chertoff, 593 F.3d 785, 788 (9th
Cir. 2010). Later in this Opinion and Order, the Court discusses parole in greater detail.

PAGE 3 – OPINION AND ORDER
                                            DISCUSSION

A. Statutory Interpretation and § 922(g)(5)

       Section 922(g)(5) states that it shall be unlawful for any person “who being an alien--

(A) is illegally or unlawfully in the United States; or (B) except as provided in subsection (y)(2),

has been admitted to the United States under a nonimmigrant visa (as that term is defined in

section 101(a)(26) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(26)))” to possess in

or affecting commerce, any firearm or ammunition. The statute provides no definitional guidance

on what it means to be “illegally or unlawfully in the United States.” See § 921 (defining terms

for purposes of the statute).

       “[S]tatutory interpretation turns on ‘the language itself, the specific context in which that

language is used, and the broader context of the statute as a whole.’” Nken v. Holder, 556

U.S. 418, 426 (2009) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341(1997)). When a term

is not further defined by Congress, courts will construe the term according to its “ordinary and

contemporary common meaning.” United States v. W.R. Grace, 504 F.3d 745, 755 (9th

Cir. 2007). Courts may refer to a dictionary to determine the ordinary and contemporary

common meaning of a word. United States v. Kilbride, 584 F.3d 1240, 1257 (9th Cir. 2009).

       Black’s Law Dictionary defines “illegal” as “forbidden by law” and “illegality” as “an act

that is not authorized by law” or “the state of not being legally authorized.” BLACK’S LAW

DICTIONARY 815 (9th ed. 2009). Black’s Law Dictionary defines “unlawful” as “not authorized

by law; illegal.” BLACK’S LAW DICTIONARY 1675 (9th ed. 2009). Section 922(g)(5) uses these

terms in their adverb form, modifying the phrase “in the United States.” These dictionary

definitions do not resolve a potential textual ambiguity in the statute, as argued by the parties:

whether “illegally or unlawfully in the United States” means illegal or unlawful “presence” or

illegal or unlawful “immigration status.”

PAGE 4 – OPINION AND ORDER
       The statute does not expressly use the terms “present” or “presence;” nor does it use the

terms “status” or “immigration status.” Venegas-Vasquez emphasizes that by referring to

individuals who are illegally or unlawfully in the United States, the focus of § 922(g)(5) is on the

lawfulness of a person’s physical presence in the United States, not their immigration status. In

response, the Government emphasizes the lack of any mention of the word “presence” in the

statute. The Supreme Court has cautioned that “we ordinarily resist reading words or elements

into a statute that do not appear on its face.” Dean v. United States, 556 U.S. 568, 572 (2009).

The Court notes, however, that the word “in,” which does appear in § 922(g)(5), is more

naturally read to relate to physical or geographical presence, rather than a status, such a

immigration status, and that neither “presence” nor “status” appears in the statute.

       The Ninth Circuit has confirmed that physical presence was one of the elements required

for an alien to be “in the United States” for the purposes of § 922(g)(5)(A). U.S. v. Lopez-Perera,

438 f.3d 932, 935-36 (9th Cir. 2006) (emphasis original). Although this case offers some support

to Venegas-Vasquez’ interpretation of the statute, Lopez-Perera did not address the specific

question relevant to this case, namely the definition of “illegally or unlawfully” in the United

States. Lopez-Perera did note, however, “the confluence of immigration law and criminal law

inherent in § 922(g)(5)(A)” and found that it was necessary to use immigration law definitions in

interpreting that statute. Id. at 936. The Court therefore rejects the Government’s argument that

this Court should not look to immigration law definitions when interpreting the criminal statute

of § 922(g)(5)(A). Instead, the Court considers the meaning of both “presence” and “status”

under federal immigration law to analyze whether either term appropriately expresses the

meaning of § 922(g)(5), and to analyze Venegas-Vasquez’ argument that he was not unlawfully




PAGE 5 – OPINION AND ORDER
present, either because of his receipt of DACA or because he was paroled into the United States,

or both.

B. Presence versus Status

       The Ninth Circuit has noted that the “terms ‘presence’ and ‘status’ are terms of art in the

scheme of federal immigration law, and they are not necessarily interchangeable.” Ariz. Dream

Act Coal. v. Brewer, 757 F.3d 1053, 1073 (9th Cir. 2014) (Brewer I). Under the INA, an alien is

“unlawfully present in the United States if the alien is present in the United States after the

expiration of the period of stay authorized by the Attorney General or is present in the United

States without being admitted or paroled.” 8 U.S.C. § 1182(a)(9)(B)(ii). Unlawful presence can

affect an alien’s future admissibility because the total duration of unlawful presence may be

considered in later efforts by the alien when seeking lawfully to reenter the United States. 8

U.S.C. §§ 1182(a), (a)(9)(B)(ii).

       Contrary to the Government’s position, unlawful presence is not synonymous with

unlawful status. Other Circuits, as well as the Board of Immigration Appeals, have noted that

               unlawful presence and unlawful status are distinct concepts in the
               argot of immigration specialists. It is entirely possible for aliens to
               be lawfully present (i.e., in a “period of stay authorized by the
               Attorney General”) even though their lawful status has expired.
               See In re L–K, 23 I. & N. Dec. 677, 680–81 (BIA 2004)
               (distinguishing status and presence). Indeed, just that ordinarily
               happens when a person’s status becomes unlawful while she has a
               pending adjustment application. See 8 U.S.C. § 1182(a)(9)(B)(iv).

Chaudhry v. Holder, 705 F.3d 289, 291 (7th Cir. 2013) (Wood, J.); see also Dhuka v. Holder,

716 F.3d 149, 154–59 (5th Cir. 2013) (accepting the Board’s distinction between presence and

status and rejecting the argument that an authorized stay pursuant to 8 U.S.C. § 1182(a)(9)(B)(ii)

is equivalent to lawful status). Further, although the INA does not define “lawful immigration




PAGE 6 – OPINION AND ORDER
status,” USCIS has promulgated a regulation defining the term. 8 C.F.R. § 245.1(d)(1). Lawful

immigration status

                 will only describe the immigration status of an individual who is:
                 (i) In lawful permanent resident status; (ii) An alien admitted to the
                 United States in nonimmigrant status as defined in section
                 101(a)(15) of the Act, whose initial period of admission has not
                 expired or whose nonimmigrant status has been extended in
                 accordance with part 214 of this chapter: (iii) In refugee status
                 under section 207 of the Act, such status not having been revoked;
                 (iv) In asylee status under section 208 of the Act, such status not
                 having been revoked; (v) In parole status which has not expired,
                 been revoked or terminated; or (vi) Eligible for the benefits of
                 Public Law 101–238 (the Immigration Nursing Relief Act of 1989)
                 and files an application for adjustment of status on or before
                 October 17, 1991.

Id. The Court notes that Venegas-Vasquez seemingly did, at one point, have “lawful immigration

status” under subpart (v) of the USCIS definition because of his parole status. Venegas-Vasquez’

parole status, however, ended on May 30, 2017. Venegas-Vasquez is charged with possessing a

firearm on or about May 26, 2018, and therefore he did not have lawful immigration status

because of parole at that time. Venegas-Vasquez does not assert that he had lawful immigration

status under any of the other specified subparts.

          Before analyzing Venegas-Vasquez’ arguments that his receipt of DACA and his being

paroled into the country means that he was not “unlawfully present,” this Court notes that the

Seventh Circuit, at least implicitly, held in Chaudhry that the double negative of an alien being

not unlawfully present under 8 U.S.C. § 1182(a)(9)(B)(ii) means that the alien is “lawfully

present.” Chaudhry, 705 F.3d at 291. This Court, however, need not further wade into those

waters.

C. No Unlawful Presence Based on DACA

          Venegas-Vasquez argues that he was not unlawfully present due to his receipt of DACA.

It bears repeating that an alien is unlawfully present for the purposes of the INA “if the alien is

PAGE 7 – OPINION AND ORDER
present in the United States after the expiration of the period of stay authorized by the Attorney

General or is present in the United States without being admitted or paroled.” 8 U.S.C.

§ 1182(a)(9)(B)(iii). The Ninth Circuit has observed that the Department of Homeland Security

(“DHS”) “considers DACA recipients not to be unlawfully present in the United States because

their deferred action is a period of stay authorized by the Attorney General.” Brewer I, 757 F.3d

at 1059 (emphasis added). The Ninth Circuit also has made clear that “DACA recipients enjoy

no formal immigration status.” Id. (emphasis added); see also Ariz. Dream Act Coal. v. Brewer,

855 F.3d 957, 968 (9th Cir. 2017) (Brewer II) (“DACA recipients . . . do not, and may never,

possess formal immigration status.”).

       The Ninth Circuit also noted, in reference to the “Frequently Asked Questions” section of

the website for USCIS that “it cannot be disputed that the FAQ section of a federal website is not

a source of ‘federal law,’ nor would an interpretation announced there be subject to deference by

a court.” Brewer I, 757 F.3d at 1073. That FAQ section noted that “although deferred action does

not confer a lawful immigration status, your period of stay is authorized by the Department of

Homeland Security while your deferred action is in effect and, for admissibility purposes, you

are considered to be lawfully present in the United States during that time.” ECF 16 (emphasis

added). At a minimum, therefore, this FAQ shows what the Government was itself

communicating to recipients of DACA, including Venegas-Vasquez, that they were “lawfully

present in the United States” while their deferred action is in effect.

       The Court therefore concludes that Venegas-Vasquez was not “unlawfully present”

because his deferred action is a period of stay authorized by the Attorney General. The Court

also concludes, however, that Venegas-Vasquez has no formal immigration status based on his

receipt of DACA. As a result, if “illegally or unlawfully in the United States” in § 922(g)(5)



PAGE 8 – OPINION AND ORDER
means or requires illegal or unlawful presence, then Venegas-Vasquez was not illegally or

unlawfully in the United States, and the indictment must be dismissed. If, however, “illegally or

unlawfully in the United States” means illegal or unlawful immigration status, then Venegas-

Vasquez was illegally or unlawfully in the United States, and the indictment should not be

dismissed.

       The Government is correct that Congress did not contemplate DACA when it enacted

§ 922(g)(5), because DACA was first announced in 2012, and § 922(g)(5) became law in 1968.

The Court, however, also finds persuasive Venegas-Vasquez’s argument concerning the

legislative history of § 922. The legislative history of that statute indicates that Congress

intended this criminal law to apply to individuals who could “not be trusted to possess a firearm

without becoming a threat to society.” 114 Cong. Rec. 14, 773 (1968). Congressman Emanuel

Celler, the House Manager of the Act, stated the “bill seeks to maximize the possibility of

keeping firearms out of the hands of such persons” as “drug addicts, mental incompetents,

persons with a history of mental disturbances, and persons convicted of certain offenses . . . .”

114 Cong. Rec. 21, 784 (1986). As the Supreme Court explained: “The very structure of the Gun

Control Act demonstrates that Congress did not intend merely to restrict interstate sales but

sought broadly to keep firearms away from the persons Congress classified as potentially

irresponsible and dangerous.” Barret v. United States, 423 U.S. 212, 218 (1976). Further, the

Second Circuit noted, in upholding § 1202(a)(5), the predecessor to § 922(g)(5)(A), “illegal

aliens” are “likely to maintain no permanent address in this country, elude detection through

assumed identity, and-already living outside the law-resort to illegal activities to maintain a

livelihood.” United States v. Toner, 728 F.2d 115, 128-129 (2d Cir. 1984) (quoting United States

v. Toner, No. CR82-377 (E.D.N.Y. May 17, 1983)).



PAGE 9 – OPINION AND ORDER
       The Court agrees that the set of people Congress intended to prohibit from possessing

firearms in § 922 is very different from the set of DACA recipients, who are required to report

their address to the Government, who have intentionally revealed themselves to the Government

through their DACA application, who are required to work and are therefore are not “living

outside the law.” and who cannot obtain DACA if they have been “convicted of a felony offense,

a significant misdemeanor offense, multiple misdemeanor offenses, or otherwise pose[] a threat

to national security or public safety.” EXERCISING PROSECUTORIAL DISCRETION WITH RESPECT TO

INDIVIDUALS WHO CAME TO THE UNITED STATES AS CHILDREN (June 15, 2012),

https://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-discretion-individuals-who-

came-to-us-as-children.pdf (last visited on April 15, 2019).

       This legislative history was a component of the Fifth Circuit’s decision in United States

v. Orellana, 405 F.3d 360 (5th Cir. 2005), which held that a defendant who was granted

Temporary Protected Status (“TPS”), was not illegally or unlawfully in the United States for

purposes of § 922(g)(5)(A). See Orellana, 405 F.3d at 367-68 (examining legislative history and

noting that TPS recipients were not “part of the underground population of persons who, unable

to secure lawful employment, have a greater likelihood to engage in criminal conduct.”).

       The Court notes that Orellana and other cases interpreting § 922(g)(5)(A) are imprecise

in their usage of “presence” and “status” when describing the relevant analysis for whether an

alien is illegally or unlawfully in the United States. Id. at 366-69 (“the plain language of

section 922(g)(5)(A) provides support for the proposition that [Orellana’s] presence in the

United States was lawful” . . . “Little in this structure signals a Congressional purpose of

criminalizing firearm ownership by aliens present under a lawful status.”) (emphases added).

The Fifth Circuit appears to have based its decision in Orellana on the defendant’s immigration



PAGE 10 – OPINION AND ORDER
“status,” but then added that no one with a lawful status has an unlawful presence. Id. at 370

(“Importantly, an alien in receipt of TPS is in lawful status. . . . Turning to the balance of cases

addressing the legality of an alien’s presence pursuant to section 922(g)(5)(A), we find no

authority for the proposition that an alien who has acquired a valid status is “illegally” or

“unlawfully” present in the United States.”). More recently, the Fifth Circuit continued to focus

on immigration status when it decided United States v. Arrieta, 862 F.3d 512 (5th Cir. 2017). In

that case, the Fifth Circuit held that for DACA recipients, “the absence of lawful immigration

status is controlling” for the purposes of § 922(g)(5) and that “because DACA does not confer or

alter immigration status, § 922(g)(5)(A) is applicable in the case of an alien granted deferred

action under DACA.” Id. at 513-16.

       The state of the precedent in the Ninth Circuit is more complex. Although the Ninth

Circuit has never addressed the specific question of whether an alien who has received DACA is

illegally or unlawfully in the United States under § 922(g)(5)(A) in the precise context raised in

this case, the Ninth Circuit has addressed the meaning of illegally or unlawfully in the United

States in § 922(g)(5)(A) in other contexts. In United States v. Latu, 479 F.3d 1153 (9th Cir.

2007), Latu challenged his conviction under § 922(g)(5)(A) on the grounds that “he had filed a

non-frivolous application for adjustment of status and was allowed to remain in the United States

during the pendency of the application.” Id. at 1155. The Ninth Circuit adopted the definition of

“illegally or unlawfully in the United States” set forth in the applicable Bureau of Alcohol,

Tobacco, and Firearms (“ATF”) regulation at 27 U.S.C. § 478.11(b). Id. at 1159. ATF defined

“illegally or unlawfully in the United States” as aliens “not in valid immigrant, nonimmigrant, or

parole status” with several listed examples. 27 U.S.C. § 478.11(b). The Ninth Circuit concluded




PAGE 11 – OPINION AND ORDER
that because § 922(g)(5) “is silent as to the definition of ‘illegally and unlawfully in the United

States,’ we defer to the ATF’s interpretation.” Latu, 479 F.3d at 1158 (emphasis added).

       After Latu, however, the Supreme Court has clarified that it has “never held that the

Government’s reading of a criminal statute is entitled to any deference.” United States v. Apel,

571 U.S. 359, 369 (2014) (emphasis added). The Supreme Court held in a different case that the

ATF’s interpretation of another subsection of § 922 was not entitled to any deference. Abramski

v. United States, 573 U.S. 169, 191 (2014) (“We think ATF’s old position no more relevant than

its current one—which is to say, not relevant at all.”)

       Normally, the Ninth Circuit’s decision in Latu would be binding upon this Court.

Nevertheless, that decision and other cases deferring to the ATF’s interpretation of § 922(g)(5)

are not controlling precedent when a Supreme Court decision has abrogated the principle of the

previous decisions. Branch v. Tunnell, 14 F.3d 449, 456 (9th Cir. 1994); see also United States v.

Anaya-Acosta, 629 F.3d 1091, 1094 (9th Cir. 2011) (affirming defendant’s conviction under

§ 922(g)(5)(A), pre-Apel, on the grounds that “the issuance of a departure control order does not

modify an alien’s immigration status” after the panel “defer[ed] to the ATF’s interpretation” of

“illegally or unlawfully in the United States.”). The Court, therefore, concludes that the more

recent Supreme Court holdings abrogate the earlier holdings of Ninth Circuit cases that held

“illegally or unlawfully in the United States” to mean unlawful immigration status, when those

cases were based on deference to the ATF’s interpretation of a criminal statute. Moreover,

neither the Government nor Venegas-Vasquez cites Ninth Circuit precedent after the Supreme

Court’s 2014 decision in Apel that interprets § 922(g)(5) without deferring to the interpretation of

the ATF.2


       2
           The Government notes that Latu also stated that the ATF regulation

PAGE 12 – OPINION AND ORDER
D. No Unlawful Presence Based on Parole

       Venegas-Vasquez also argues that he was not unlawfully present in the United States

because unlawful presence occurs “if the alien . . . is present in the United States without being

admitted or paroled.” 8 U.S.C. § 1182(a)(9)(B)(iii). Venegas-Vasquez argues, and the Court

agrees, that because he was present in the United States after having been paroled into the United

States on May 31, 2016, his presence in the United States was not “unlawful,” at least for the

purposes of 8 U.S.C. § 1182(a)(9)(B)(iii). The Government argues that because Venegas-

Vasquez’ grant of advanced parole had expired at the time of his alleged possession of firearms,

he no longer was lawfully present. The Court, however, notes that “paroled” in 8 U.S.C.

§ 1182(a)(9)(B)(iii) is in the past tense and finds that Venegas-Vasquez was present in the

United States after “being paroled.” The Court thus concludes that Venegas-Vasquez was not

unlawfully present in the United States under 8 U.S.C. § 1182(a)(9)(B)(iii).

E. Rule of Lenity

       The question remains how to apply Venegas-Vasquez’ lack of unlawful presence to

§ 922(g)(5). Because of Apel, the Court is left to conduct its own statutory analysis without

               does not necessarily foreclose Latu’s argument that although
               he was unlawfully in the United States, his presence once again
               became lawful when he applied for adjustment of status. However,
               absent a statute preventing Latu’s removability upon the filing of
               his application for adjustment of status, we can envision no
               interpretation that renders Latu’s presence anything other than
               “illegal[ ] or unlawful[ ].” As applied to the facts of this case, Latu
               “is a nonimmigrant . . . whose authorized period of stay has
               expired” and thus he meets the literal definition of the term
               “illegally or unlawfully in the United States.”

Latu, 479 F.3d at 1159. Crucially, the “literal definition” used in the final sentence above is
quoted from the ATF interpretation of “illegally or unlawfully in the United States.” Thus, this
portion of the opinion, too, could “envision no interpretation” rendering Latu’s presence lawful
given the definition used by the ATF. This portion of Latu, therefore, seems equally abrogated by
Apel.

PAGE 13 – OPINION AND ORDER
deference to agency interpretation of a criminal statute. The Court concludes that Venegas-

Vasquez’ argument based on the rule of lenity is particularly persuasive. That rule “requires

courts to limit the reach of criminal statutes to the clear import of their text and construe any

ambiguity against the government.” United States v. Romm, 455 F.3d 990, 1001 (9th Cir. 2006).

The rule of lenity applies “only where ‘after seizing everything from which aid can be derived,

the Court is left with an ambiguous statute.’” United States v. Nader, 542 F.3d 713, 721 (9th Cir.

2008) (quoting Smith v. United States, 508 U.S. 223, 239 (1993)). The degree of ambiguity or

uncertainty must be “grievous.” Maracich v. Spears, 570 U.S. 48, 76 (2013). In such a case of

grievous ambiguity, fundamental principles of due process mandate that “no individual be forced

to speculate, at peril of indictment, whether his conduct is prohibited.” Nader, 542 F.3d at 721

(citation and internal quotation marks omitted).

       The Court holds that § 922(g)(5) is coherent when “illegally or unlawfully in the United

States” is defined either as “illegal or unlawful presence” or as “illegal or unlawful immigration

status.” No provisions are redundant, and the statute is not rendered absurd. As the Supreme

Court has made clear:

               Under a long line of our decisions, the tie must go to the defendant.
               The rule of lenity requires ambiguous criminal laws to be
               interpreted in favor of the defendants subjected to them.
               See United States v. Gradwell, 243 U.S. 476, 485 (1917); McBoyle
               v. United States, 283 U.S. 25, 27 (1931); United States v. Bass, 404
               U.S. 336, 347–349 (1971). This venerable rule not only vindicates
               the fundamental principle that no citizen should be held
               accountable for a violation of a statute whose commands are
               uncertain, or subjected to punishment that is not clearly prescribed.
               It also places the weight of inertia upon the party that can best
               induce Congress to speak more clearly and keeps courts from
               making criminal law in Congress’s stead.

United States v. Santos, 553 U.S. 507, 513–14, (2008) (Scalia, J.). The Court finds that in this

case the “venerable rule” of lenity applies because the meaning of “illegally or unlawfully in the


PAGE 14 – OPINION AND ORDER
United States” in § 922(g)(5) is grievously ambiguous or uncertain. See Orellana, 405 F.3d

at 370-71 (finding rule of lenity applicable because the meaning of “illegally or unlawfully in the

United States” in § 922(g)(5) was ambiguous); United States v. Diego Lopez, 2017 WL 6347850

(E.D. Tn. 2017) (holding that § 922(g)(5)(A) was so ambiguous as to be unconstitutionally vague

as applied to DACA recipients); but see United States v. Fierro-Morales, 2018 WL 3126116

(S.D. Cal. June 26, 2018) (holding that § 922(g)(5)(A) was unambiguous).

       Several Justices of the Supreme Court, in discussing the rule of lenity, have stated that it

is a

               liberty-protecting and democracy-promoting rule that is “perhaps
               not much less old than construction itself.” United States v.
               Wiltberger, 5 Wheat. 76, 95, 5 L.Ed. 37 (1820) (Marshall, C.J.);
               see, e.g., 1 W. Blackstone, Commentaries on the Laws of England
               88 (1765) (“Penal statutes must be construed strictly”). As Chief
               Justice Marshall wrote, the rule is “founded on the tenderness of
               the law for the rights of individuals; and on the plain principle that
               the power of punishment is vested in the legislative, not in the
               judicial department.” Wiltberger, supra, at 95. It forbids a court to
               criminalize an act simply because the court deems that act “of
               equal atrocity, or of kindred character, with those which are
               enumerated.” Id., at 96.

Abramski, 573 U.S. at 204 (Scalia, J., dissenting, joined by Roberts, C.J., Thomas and Alito, JJ.).

This Court agrees that the power of criminal punishment is vested in the legislative branch, and

that if Congress seeks to criminalize the possession of a firearm by an alien who is not

unlawfully or illegally present, it must do so clearly and unambiguously.

                                          CONCLUSION

       The Court holds that the meaning of “illegally or unlawfully in the United States” in

§ 922(g)(5) is grievously ambiguous and uncertain and therefore that Venegas-Vasquez is

entitled to the benefit of the rule of lenity. The indictment against him is dismissed.

       IT IS SO ORDERED.


PAGE 15 – OPINION AND ORDER
     DATED this 19th day of April, 2019.

                                           /s/ Michael H. Simon
                                           Michael H. Simon
                                           United States District Judge




PAGE 16 – OPINION AND ORDER
